DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the amendment filed 1/21/21.  Claims 16, 18-23, and 25-30 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 18-23, and 25-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smitherman et al (US 20060129435 A1) in view of Ludwig et al (US 20080195421 A1), and in further in view of Soong (US 6,941, 271 B1), and in further view of Ciechanowski (US 8521564 B1-referred to as Ciech)
Claim 16 	Smitherman teaches a method for generating a medical report, the method comprising: 

selecting a report structure corresponding to the report generation request, the report structure indicating one or more section types required by the report generation request, the one or more section types being a subset of the section types of the stored result sections; and  (par. 106-patient repository with UPR/report includes a results section)
retrieving from the medical record each of the stored result sections having a section type corresponding to the section types required by the report generation request.  (Fig. 27-day sheet; par. 140—interface screens display report generated for particular patients; Figs 17-26)
Smitherman does not expressly disclose, but Ludwig teaches a system for and method including:
receiving a medical record creation request for a medical procedure for a patient (par.  57-58: creating a new order -The Create New Order screen has two components. First, the selection dropdown lists on the left define the procedural center, type of services requested and the laboratory the service is requested from.); 
selecting a results entry structure corresponding to the medical record creation request (par. 9-10: The data regulating software may be configured to translate the data obtained from the database such that the data are formatted to meet the requirements of the interface module; par. 46-exchange of medical records between divergent systems, a system in which pathology laboratory tests are ordered and results are retrieved on line is presented) the results entry structure indicating one or more section 
receiving a result section entry associated with each of the one or more section types (par. 57:  , the selection dropdown lists on the left define the procedural center, type of services requested and the laboratory the service is requested from. Second, the controls on the right control patient selection. In each case, the drop down lists can be populated through data obtained from other databases, where the data is formatted to be presented in the manner preferred by the ordering system. Fig. 10-12; par. 65);
wherein the step of selecting the results entry structure corresponding to the medical record creation request is performed separately from and prior to the step of receiving the result section entry for each of the one or more section types. (par. 9-10: The data regulating software may be configured to translate the data obtained from the database such that the data are formatted to meet the requirements of the interface module; par. 46-exchange of medical records between divergent systems, a system in which pathology laboratory tests are ordered and results are retrieved on line is presented; par. 63-64; Figs. 10-12: sections/headings for data needed)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Smitherman with the 
Smitherman and Ludwig teach the system and method of claim 16 as disclosed.  Smitherman and Ludwig do not expressly disclose, but Soong discloses a system in which sections of patient data for a medical record are stored within a separate data block so as to be retrievable by section type independently of any other of the stored result sections. (col. 2, lines 50-60; col. 6, lines 52-60)  Different segments and data fields are independent accessible based upon privilege and access rights. An interested party can only access a particular part of a particular record. (col. 2, lines 35-45; See also col. 4, lines 60-67; col. 9, lines 23- col. 10, line 10 on storage and manipulation of record components)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Smitherman with the teaching of Soong to separately store and independently parts of the patient record and report.  As suggested by Soong, one would have been motivated to include this feature to limit access to authorized and interested parties, and to provide a technique to allow ready, yet secure, access to a patient's care history is needed (col. 1, lines 60-67)
Claim 16 has been amended to recite: storing within a medical record the received result section entry for each of the one or more section types stored result sections, the medical record comprising a plurality of data blocks, each of the stored result sections being associated with the medical procedure and with the patient, and each of the stored result sections being identified by the section type associated therewith and stored within the medical record in a separate data block so as to be retrievable by section type independently of any other of the stored result sections.
Smitherman, Ludwig, and Soong and do not expressly disclose, but Ciech teaches a method further comprising: storing within a medical record the received result section entry for each of the one or more section types stored result sections, the medical record comprising a plurality of data blocks, each of the stored result sections being associated with the medical procedure and with the patient, and each of the stored result sections being identified by the section type associated therewith and stored within the medical record in a separate data block so as to be retrievable by section type independently of any other of the stored result sections. (col. 8, lines 44-56; col. 11, lines 1-19; col. 15, lines 62-col. 16, line 30.  At the time of the applicant’s invention, it would have been obvious to modify the method/system of Smitherman, Ludwig, and Soong with teachings of Ciech with the motivation of facilitating collaborative healthcare information collection.  

Claim 18  	Smitherman discloses the method of claim 16 further comprising the steps of: selecting a report template for the report generation request, the report template including one or more areas, each of the one or more areas to be populated with a section type required by the report generation request; (fig. 17-26; par. 52-54-data entry tools) and populating each of the one or more areas of the template with the result section entry of a retrieved stored results section having the type corresponding to the section type for that area. (par. 52-54)

Claim 19  	Smitherman, Ludwig and Soong disclose the method of claim 16.   Smitherman further discloses that  the medical record is stored in a database including a plurality of already stored medical records, each of the plurality of already stored medical records including medical procedure information and patient information and 
Smitherman and Ludwig do not disclose, but Soong teaches data being separately retrievable.  (col. 2, lines 50-60; col. 6, lines 52-60)  Different segments and data fields are independent accessible based upon privilege and access rights. An interested party can only access a particular part of a particular record. (col. 2, lines 35-45; See also col. 4, lines 60-67; col. 9, lines 23- col. 10, line 10 on storage and manipulation of record components )  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Smitherman and Ludwig in combination with the teaching of Soong to make the result sections of the medical record being selectively retrievable based on section type independently of the medical procedure and the patient to which each of the result sections are associated.   As suggested by Soong, one would have been motivated to include this feature to limit access to authorized and interested parties, and to provide a technique to allow ready, yet secure, access to a patient's care history is needed (col. 1, lines 60-67)

Claim 20  	Smitherman, Ludwig and Soong in combination teach the method of claim 19. Smitherman further teaches wherein the report is a procedure-specific medical report, and the method further comprising comprises the steps of: 

generating a medical report from the retrieved plurality of result sections. (par. 44-46)

Claim 21   Smitherman teaches the method of claim 19, wherein the report is a patient-specific medical report, and the method further comprising comprises the steps of: receiving a report generation request to generate a patient-specific medical report; (par. 35, par. 63) retrieving a plurality of result sections having the same type and being associated with the same patient independently of the medical procedure to which each of the result sections are associated; (par. 63-generating universal patient record/UPR) and generating a medical report from the plurality of result sections. (par. 63-generating universal patient record/UPR)

Claim 22 	Smitherman teaches the method of claim 16, wherein the medical record creation request is received at a first workstation, the report generation request is received at a second workstation, and the stored result sections are retrieved by the second workstation. (par. 8-system is a network and community of independent sources exchanging information) 
Claim 23 	Smitherman teaches a system for generating a medical report, the system comprising: 
a memory configured to store a plurality of instructions (par. 8, par. 22);

a processor coupled to the memory, the processor configured and programmed:
to receive a report generation request to generate a report for the medical procedure for the patient; (par. 63-report request)
to select a report structure corresponding to the report generation request, the report structure indicating one or more section types required by the report generation request, the one or more section types being a subset of the section types of the stored result sections; and (par. 106-patient repository with UPR/report includes a results section)
 to retrieve from the medical record each of the stored result sections having a section type corresponding to the section types required by the report generation request. (Fig. 27-day sheet; par. 140—interface screens display report generated for particular patients; Figs 17-26)
Smitherman does not expressly disclose, but Ludwig teaches a system for and method including:
 receiving a medical record creation request for a medical procedure for a patient (par.  57-58: creating a new order -The Create New Order screen has two components. First, the selection dropdown lists on the left define the procedural center, type of services requested and the laboratory the service is requested from.); 
selecting a results entry structure corresponding to the medical record creation request (par. 9-10: The data regulating software may be configured to translate the data obtained from the database such that the data are formatted to meet the requirements of the interface module; par. 46-exchange of medical records between divergent 
receiving a result section entry for each of the one or more section types (par. 57:  , the selection dropdown lists on the left define the procedural center, type of services requested and the laboratory the service is requested from. Second, the controls on the right control patient selection. In each case, the drop down lists can be populated through data obtained from other databases, where the data is formatted to be presented in the manner preferred by the ordering system. Fig. 10-12; par. 65)
wherein the step of selecting the results entry structure corresponding to the medical record creation request is performed separately from and prior to the step of receiving the result section entry for each of the one or more section types. (par. 9-10: The data regulating software may be configured to translate the data obtained from the database such that the data are formatted to meet the requirements of the interface module; par. 46-exchange of medical records between divergent systems, a system in which pathology laboratory tests are ordered and results are retrieved on line is presented; par. 63-64; Figs. 10-12: sections/headings for data needed)

Smitherman and Ludwig teach the system and method of claim 16 as disclosed.  Smitherman and Ludwig do not expressly disclose, but Soong discloses a system in which sections of patient data for a medical record are stored within a separate data block so as to be retrievable by section type independently of any other of the stored result sections. (col. 2, lines 50-60; col. 6, lines 52-60)  Different segments and data fields are independent accessible based upon privilege and access rights. An interested party can only access a particular part of a particular record. (col. 2, lines 35-45; See also col. 4, lines 60-67; col. 9, lines 23- col. 10, line 10 on storage and manipulation of record components )  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Smitherman with the teaching of Soong to separately store and independently parts of the patient record and report.  As suggested by Soong, one would have been motivated to include this feature to limit access to authorized and interested parties, and to provide a technique to allow ready, yet secure, access to a patient's care history is needed (col. 1, lines 60-67)
Claim 23 has been amended to recite: storing within a medical record the received result section entry for each of the one or more section types stored result sections, the medical record comprising a plurality of data blocks, each of the stored result sections being associated with the medical procedure and with the patient, and each of the stored result sections being identified by the section type associated therewith and stored within the medical record in a separate data block so as to be retrievable by section type independently of any other of the stored result sections.
Smitherman, Ludwig, and Soong and do not expressly disclose, but Ciech teaches a method further comprising: storing within a medical record the received result section entry for each of the one or more section types stored result sections, the medical record comprising a plurality of data blocks, each of the stored result sections being associated with the medical procedure and with the patient, and each of the stored result sections being identified by the section type associated therewith and stored within the medical record in a separate data block so as to be retrievable by section type independently of any other of the stored result sections. (col. 8, lines 44-56; col. 11, lines 1-19; col. 15, lines 62-col. 16, line 30.  At the time of the applicant’s invention, it would have been obvious to modify the method/system of Smitherman, Ludwig, and Soong with teachings of Ciech with the motivation of facilitating collaborative healthcare information collection.  

Claim 25  	Smitherman discloses the system of claim 23, wherein the processor is configured and programmed:

to populate each of the one or more areas of the template with the result section entry of a retrieved stored results section having the type corresponding to the section type for that area. (par. 52-54)
Claim 26 	Smitherman, Ludwig and Soong  in combination disclose the system of claim 23, wherein the data storage includes a plurality of already stored medical records, each of the plurality of already stored medical records including medical procedure information and patient information and one or more result sections associated with the medical procedure and the patient, each of the one or more result sections including a result section entry and a section type, each of the one or more result sections of the plurality of already stored records (Fig. 4, par. 40 gather data from independent sources par. 49-50).  
Smitherman does not disclose, but Soong teaches data being separately retrievable.  (col. 2, lines 50-60; col. 6, lines 52-60)  Different segments and data fields are independent accessible based upon privilege and access rights. An interested party can only access a particular part of a particular record. (col. 2, lines 35-45; See also col. 4, lines 60-67; col. 9, lines 23- col. 10, line 10 on storage and manipulation of record components)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Smitherman and Ludwig in combination with the teaching of Soong to make the result sections of the medical 
Claim 27 	Smitherman, Ludwig and Soong in combination teach the system of claim 26.  Smitherman further teaches wherein the report is a procedure-specific medical report, and the processor is configured and programmed:  to receive a report generation request to generate a procedure-specific medical report; (par. 35, par. 63)  to retrieve a plurality of result sections having the same section type and being associated with the same type of medical procedure independently of the patient to which each of the result sections are associated; and to generate a medical report from the plurality of result sections. (par. 63-generating universal patient record/UPR)

Claim 28  Smitherman teaches the system of claim 26, wherein the report is a patient-specific medical report, and the processor is configured and programmed: to receive a report generation request to generate a patient-specific medical report; (par. 35, par. 63) to retrieve a plurality result sections having the same type and being associated with the same patient independently of the medical procedure to which each of the result sections are associated; (par. 63-generating universal patient record/UPR)
and to generate a medical report from the plurality of result sections. (par. 63-generating universal patient record/UPR)

Claim 30  	Smitherman teaches a non-transitory computer-readable medium including instructions for performing, when the instructions are executed by a processor, the method steps of:  
receiving a report generation request to generate a report for the medical procedure for the patient;  (par. 63-report request)
selecting a report structure corresponding to the report generation request, the report structure indicating one or more section types required by the report generation request, the one or more section types being a subset of the section types of the stored result sections; and  (par. 106-patient repository with UPR/report includes a results section)
retrieving from the medical record each of the stored result sections having a section type corresponding to the section types required by the report generation request.  (Fig. 27-day sheet; par. 140—interface screens display report generated for particular patients; Figs 17-26)
Smitherman does not expressly disclose, but Ludwig teaches a system for and method including:
receiving a medical record creation request for a medical procedure for a patient (par.  57-58: creating a new order -The Create New Order screen has two components. 
selecting a results entry structure corresponding to the medical record creation request (par. 9-10: The data regulating software may be configured to translate the data obtained from the database such that the data are formatted to meet the requirements of the interface module; par. 46-exchange of medical records between divergent systems, a system in which pathology laboratory tests are ordered and results are retrieved on line is presented) the results entry structure indicating one or more section types that are required by the medical record creation request depending on the medical procedure and/or the patient; (par. 63-64; Figs. 10-12: sections/headings for data needed)
receiving a result section entry for each of the one or more section types (par. 57:  , the selection dropdown lists on the left define the procedural center, type of services requested and the laboratory the service is requested from. Second, the controls on the right control patient selection. In each case, the drop down lists can be populated through data obtained from other databases, where the data is formatted to be presented in the manner preferred by the ordering system. Fig. 10-12; par. 65)
wherein the step of selecting the results entry structure corresponding to the medical record creation request is performed separately from and prior to the step of receiving the result section entry for each of the one or more section types. (par. 9-10: The data regulating software may be configured to translate the data obtained from the database such that the data are formatted to meet the requirements of the interface module; par. 46-exchange of medical records between divergent systems, a system in which pathology laboratory tests are ordered and results are retrieved on line is presented; par. 63-64; Figs. 10-12: sections/headings for data needed)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Smitherman with the teaching of Ludwig, with the motivation of providing systems that bridge the gaps formed by the differing systems so that data can be freely exchanged and utilized. (par. 7)
Smitherman and Ludwig teach the system and method of claim 16 as disclosed.  Smitherman and Ludwig do not expressly disclose, but Soong discloses a system in which sections of patient data for a medical record are stored within a separate data block so as to be retrievable by section type independently of any other of the stored result sections. (col. 2, lines 50-60; col. 6, lines 52-60)  Different segments and data fields are independent accessible based upon privilege and access rights. An interested party can only access a particular part of a particular record. (col. 2, lines 35-45)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Smitherman with the teaching of Soong to separately store and independently parts of the patient record and report.  As suggested by Soong, one would have been motivated to include this feature to limit access to 
Claim 30 has been amended to recite: storing within a medical record the received result section entry for each of the one or more section types stored result sections, the medical record comprising a plurality of data blocks, each of the stored result sections being associated with the medical procedure and with the patient, and each of the stored result sections being identified by the section type associated therewith and stored within the medical record in a separate data block so as to be retrievable by section type independently of any other of the stored result sections.
Smitherman, Ludwig, and Soong and do not expressly disclose, but Ciech teaches a method further comprising: storing within a medical record the received result section entry for each of the one or more section types stored result sections, the medical record comprising a plurality of data blocks, each of the stored result sections being associated with the medical procedure and with the patient, and each of the stored result sections being identified by the section type associated therewith and stored within the medical record in a separate data block so as to be retrievable by section type independently of any other of the stored result sections. (col. 8, lines 44-56; col. 11, lines 1-19; col. 15, lines 62-col. 16, line 30.  At the time of the applicant’s invention, it would have been obvious to modify the method/system of Smitherman, Ludwig, and Soong with teachings of Ciech with the motivation of facilitating collaborative healthcare information collection.  


Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. 
(A) 	Applicant argues that the claim amendments overcome the rejection of the claims 
	In response, new grounds of rejection and a new refererence has been provided to address the new features.  
 	Moreover, the Soong reference discloses that the patient records are separately retrievable for access/authorization purposes. (col. 6, lines 52-60)  Soong further discloses that “the invention allows for various kinds of manipulation and handling of health records of a patient. The health records can be created, stored, maintained, modified, accessed, organized, shared, transmitted, dissembled, deconstructed into component parts or fields, categorized, or otherwise controlled or manipulated or handled…” (col. 4, lines 60-67). Soong further discloses that various fields may be used to retrieve or organize the record components:  “many other techniques to arrange the records are possible. As only one of many examples, the records could be extracted and/or arranged by grouping the records according to any of the component parts, i.e., fields, identified in the record 500…The file history 600 need not be compilations of entire records. Rather, in another embodiment of the present invention, the file history 600 can be a compilation of only one, or many, selected field(s) of various records.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Myers et al (US 5832450 A)--discloses an electronic medical record system that stores data about patient encounters arising from a content generator in free-form text.
Feldon et al ( US 5732221 A) discloses a system and methods for generating written reports based on succinct input from a user.
De La Huerga (US 6308171 B1)  discloses a method for linking a keyword phrase in a first record to a second record referenced by the keyword phrase including receiving the keyword phrase, identifying the second record and rendering the second record accessible

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Rachel L. Porter/
Primary Examiner, Art Unit 3626